LEVY, J.
The record in the case shows that the plaintiffs in the court below sued for a debt due by open account for $105.36, and the defendant claimed by cross-action a debt for $166.82 due by open account. It seems from the record that this case was tried in the county court in the first instance, as evidenced by all the file marks on the papers, and there is nothing to’ show us that the case was not brought and tried in the county court in the first' instance. The amount of the debt sued for is below the original jurisdiction of the county court, and it had no original jurisdiction to try the suit, and therefore this court acauires no jurisdiction on appeal.
The appeal is therefore dismissed.